GULOTTA, Judge,
concurring.
I concur with the result. Whether the bus driver was traveling in the center lane *856or right lane, he has a right to anticipate that traffic entering the expressway from the on-ramp (the truck) would yield the right-of-way. The only basis upon which the bus driver could have been found negligent would be a factual finding that the bus driver, while traveling in the center lane, pulled into the right lane in front of the truck as the truck was entering the expressway. The trial judge made no such finding of fact. Under these circumstances, I find no violation of any duty on the part of the bus driver. Nor am I prepared to make a factual finding that the bus moved from the center lane to the right lane in front of the truck as the truck was entering the expressway. As a matter of fact, it would be easier to reach a factually different result based upon the bus driver’s testimony corroborated by the passengers. Accordingly, I concur.